United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3604
                                     ___________

George Prentiss, III,
                                        *
             Petitioner-Appellant,      *
                                        * Appeal from the United States
       v.                               * District Court for the Southern
                                        * District of Iowa.
John Ault, II, Warden, Anamosa          *
State Penitentiary; State of Iowa,      * [UNPUBLISHED]
                                        *
             Respondents-Appellees.     *
                                   ___________

                               Submitted: October 23, 2009
                                  Filed: October 30, 2009
                                   ___________

Before BYE, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Appellant George Prentiss, III, appeals the district court's1 denial of his petition
for writ of habeas corpus, claiming Iowa state courts unreasonably applied the law by
admitting Prentiss's statements to police at trial. Because the Iowa courts did not
reach a decision contrary to, or involving an unreasonable application of, clearly
established federal law, we affirm the district court's denial of Prentiss's petition.



       1
      The Honorable Harold D. Vietor, Senior United States District Judge for the
Southern District of Iowa.
       Prentiss was convicted of first-degree murder in Iowa state court in 2001.
While in police custody prior to trial, Prentiss "asked to speak with Officer Ann
Bormann, who was present in the booking area." State v. Prentiss, 669 N.W.2d 260
(Iowa Ct. App. 2003). Officer Bormann informed Prentiss of his Miranda rights, and
interviewed Prentiss four times over the course of three days. During these
interviews, Prentiss admitted involvement in the charged offense.

       At trial, the district court denied Prentiss' motion to suppress the information
he gave to police during the interviews. Prentiss was convicted, and his conviction
affirmed. After exhausting his Iowa post-conviction appeals, Prentiss brought a
petition for writ of habeas corpus in the United States District Court for the Southern
District of Iowa. The district court denied Prentiss's petition, and this appeal followed.

       In a habeas proceeding, this Court reviews the district court's conclusions of law
de novo and its factual findings for clear error. Randolph v. Kemna, 276 F.3d 401,
403 (8th Cir. 2002). "The essence of habeas corpus is an attack by a person in custody
upon the legality of that custody, and that the traditional function of the writ is to
secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484, 93
S. Ct. 1827, 36 L. Ed. 2d 439 (1973). A writ of habeas corpus is appropriate when a
state prisoner is “in custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2254(a). A person is in custody in violation of the
Constitution “‘if any consecutive sentence the prisoner is scheduled to serve was
imposed as the result of a deprivation of constitutional rights.’” Garlotte v. Fordice,
515 U.S. 39, 41, 115 S. Ct. 1948, 132 L. Ed. 2d 36 (1995) (quoting Peyton v. Rowe, 391
U.S. 54, 64-65, 88 S. Ct. 1549, 20 L. Ed. 2d 426 (1968)).

      The Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C.
§ 2254, limits the power of federal courts to grant habeas relief for any claim
“adjudicated on the merits in State court proceedings” unless the adjudication:



                                           -2-
      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d).

       In this appeal, Prentiss alleges the Iowa courts unreasonably applied the
Supreme Court's decision in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16
L. Ed. 2d 694 (1966) and its progeny when they concluded Prentiss waived his Miranda
rights. To be valid, a waiver of the rights protected by Miranda must be voluntary,
knowing, and intelligent. Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602
(1966). Our independent review of the record confirms the Iowa state courts did not
unreasonably apply Miranda in concluding Prentiss waived his Miranda rights. The
record reveals that Prentiss–aware of his rights–affirmatively sought to speak with
Officer Bormann. The conclusion reached by the Iowa District Court and Iowa Court
of Appeals about this conduct amounting to a waiver of Prentiss's Miranda rights is
not unreasonable. Therefore, the district court did not err in denying Prentiss's
petition for writ of habeas corpus.

      We affirm.
                       ______________________________




                                         -3-